Martin, J.
delivered the opinion of the court This was an application for relief, on a complaint that the district judge refuses an appeal from a judgment, by which a fine of forty dollars was imposed for the breach of one of the regulations of the police jury.
*25It is alleged that the police jury ly consider the land of the applicant as dened with the obligation of yielding and keeping in repair a road of several miles, an annual cost, as the applicant alleges, 0f several thousand, and, as is admitted by his adversary, of several hundred dollars; that the fine will be demanded monthly, while the defendant will be compelled to submit to the illegal fines, without the possibility of contesting the claim made on him, in such a manner as to be able to obtain the opinion of this court thereon.
Be this as it may, the matter in dispute in the present case, is the. fine of forty dollars, therefore, the case cannot come before us as an appeal from the judgment condemning the applicant. If an injury be done him, of sufficient magnitude to entitle him to relief at our hands, he may become a plaintiff in a suit for redress, and his counsel will present him the way by which it may be legally reached.
At present we cannot afford him any relief
It is therefore ordered, adjudged and decreed, that the rule for the mandamus be discharged in the applicant’s case.
¡Segliers and Grymes for the plaintiff, Der-bigny for the defendant